DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 01/29/2021 have been fully considered but are moot in view of the new ground of rejection.
Claim Objection
The objection to claim 53 is withdrawn in view of the applicant’s amendment.
35 U.S.C. §112 Rejections
The rejections to claims 64-72 under 35 U.S.C. 112(b) are withdrawn in view of the applicant’s clarification during the November 11th interview.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 9-10, 12-15, 35-36, 38-41, 53-58, 61-69 and 72 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Anders (WO 2016/173922 A1)
As per claim 9, Anders discloses a method of wireless communication, comprising:
receiving, by a wireless communication device, a first encoded information block (Anders, page 36, lines 1-6, the device (e.g. a UE) has received two instances (m1 and m2) of MIB, with known or hypothesized difference in SFN counter values…the received messages carrying the two instances of MIB;  page 36, lines 9-10, the firs code word, denoted “Code block 1” in Figure 6B, (MIB instance 1)) including a first bit pattern associated with an information field (Anders, page 28, line 10, the SFN field)
receiving, by the wireless communication device, a second encoded information block (Anders, page 36, lines 1-6, the device (e.g. a UE) has received two instances (m1 and m2) of MIB… the received messages carrying the two instances of MIB; page 36, lines 10-12, the second code word, denoted “Code block 2” in Figure 6B, (MIB instance 2), respectively) including a second bit pattern associated with an information field (Anders, page 28, line 10, the SFN field)
determining, by the wireless communication device (Anders, page 14, determining a decision metric associated with a probability that the combined code word segment corresponds to the first message segment content; see page 22, determining a first metric associated with a probability that the code word segment of the received first code word corresponds to a first message segment content, determining a second metric associated with a probability that the code word segment of the received second code word corresponds to the first message segment content conditional on the difference between the first message and the second message), probability of occurrence for each bit-change pattern in a subset of a plurality of bit-change patterns (Anders, page 18, lines 16-19, when the SFN counter changes from 2n to 2n+1 a single bit of the MIB is toggled, whereas when the counter changes from 2n+1 to 2(n+1), 2, 3, 4, 5, 6, 7, or 8 bits are toggled) associated with an information field (Anders, page 28, line 10, the SFN field)
selecting, by the wireless communication device, one or more bit-change patterns from the subset of the plurality of bit-change patterns based on the one or more bit-change patterns having a higher probability of occurrence among the subset of the plurality of bit-change patterns than remaining bit-change patterns in the plurality of bit-change patterns (Anders, page 14, lines 5-6, selecting, for the first message, the first message segment content or a second message segment content based on the decision metric; See page 22, lines 11-12)
jointly decoding, by the wireless communication device, the first encoded information block and the second encoded information block based on an assumption that a difference between the first bit pattern and the second bit pattern corresponds to the one or more bit-change patterns (Anders, page 33, lines 22-30, decoding a first message and a related second message jointly, where the decoding operations of the first and second messages each can be represented by moving between states in a state machine…)

As per claim 10, Anders discloses selecting, by the wireless communication device, the subset of the plurality of bit-change patterns from the plurality of bit-change patterns based on a (Anders, page 10, selecting, for the first message, the first message segment content or a second message segment content based on the decision metric)

As per claim 12, Anders discloses the method of claim 9, wherein the plurality of bit-change patterns is associated with a system frame number (SFN), wherein the jointly decoding is based on the first encoded information block including an even SFN and the second encoded information block including an odd SFN, and wherein the subset of the plurality of bit-change patterns corresponds to one of the plurality of bit-change patterns indicating a single bit-change at a least significant bit (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 13, Anders discloses the method of claim 9, further comprising: receiving, by the wireless communication device, a third encoded information block; and jointly decoding, by the wireless communication device, the second encoded information block and the third encoded information block based on the second encoded information block including an even SFN and the third encoded information block including an odd SFN (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 14, Anders discloses the method of claim 9, wherein the receiving the first encoded information block includes receiving the first encoded information block from a physical broadcast channel during a first time period, wherein the receiving the second encoded information block includes receiving the second encoded information block from the physical broadcast channel during a second time period after the first time period, and wherein the first encoded information block is generated by encoding a first information block and the second encoded information block is generated by encoding a second information block (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 15, Anders discloses the method of claim 9, wherein the receiving the first encoded information block includes receiving a first signal carrying the first encoded information block, wherein the receiving the second encoded information block includes receiving a second signal carrying the second encoded information block, and wherein the method further comprises: 
determining, by the wireless communication device from the first signal, a first estimate for the first encoded information block (Anders, page 22, lines 5-7, decoding the first message is achieved by (for each code word segment of the received first code word) determining a first metric associated with a probability that the code word segment of the received first code word corresponds to a first message segment content…)
and determining, by the wireless communication device from the second signal, a second estimate for the second encoded information block (Anders, page 22, lines 8-10, determining a second metric associated with a probability that the code word segment of the received second code word corresponds to the first message segment content conditional on the difference between the first message and the second message)

As per claim 35, Anders discloses an apparatus comprising: 
a transceiver (Anders, page 62, line 23, a radio transceiver) configured to: 
receive a first encoded information block (Anders, page 36, lines 1-6, the device (e.g. a UE) has received two instances (m1 and m2) of MIB, with known or hypothesized difference in SFN counter values…the received messages carrying the two instances of MIB;  page 36, lines 9-10, the first code word, denoted “Code block 1” in Figure 6B, (MIB instance 1)) including a first bit pattern associated with an information field (Anders, page 28, line 10, the SFN field)
and receive a second encoded information block (Anders, page 36, lines 1-6, the device (e.g. a UE) has received two instances (m1 and m2) of MIB… the received messages carrying the two instances of MIB; page 36, lines 10-12, the second code word, denoted “Code block 2” in Figure 6B, (MIB instance 2), respectively) including a second bit pattern associated with the information field (Anders, page 28, line 10, the SFN field)
and a processor (Anders, page 62, processor 1212) configured to: 
(Anders, page 14, determining a decision metric associated with a probability that the combined code word segment corresponds to the first message segment content; See page 22, determining a first metric associated with a probability that the code word segment of the received first code word corresponds to a first message segment content, determining a second metric associated with a probability that the code word segment of the received second code word corresponds to the first message segment content conditional on the difference between the first message and the second message) a probability of occurrence for each bit-change pattern in a subset of a plurality of bit-change patterns (Anders, page 18, lines 16-19, when the SFN counter changes from 2n to 2n+1 a single bit of the MIB is toggled, whereas when the counter changes from 2n+1 to 2(n+1), 2, 3, 4, 5, 6, 7, or 8 bits are toggled) associated with the information field (Anders, page 28, line 10, the SFN field)
select one or more bit-change patterns from the subset of the plurality of bit-change patterns based on the one or more bit-change patterns having a higher probability of occurrence among the subset of the plurality of bit-change patterns than remaining bit-change patterns in the plurality of bit-change patterns (Anders, page 14, selecting, for the first message, the first message segment content or a second message segment content based on the decision metric; see page 22, lines 11-12)
and jointly decode the first encoded information block and the second encoded information block based on an assumption that a difference between the first bit pattern and the second bit pattern corresponds to the one or more bit-change patterns (Anders, page 33, lines 22-30, decoding a first message and a related second message jointly, where the decoding operations of the first and second messages each can be represented by moving between states in a state machine…)

As per claim 36, Anders discloses the apparatus of claim 35, wherein the processor is further configured to: select the subset of the plurality of bit-change patterns from the plurality of bit-change patterns based on a capability of the apparatus (Anders, page 10, selecting, for the first message, the first message segment content or a second message segment content based on the decision metric)

As per claim 38, Anders discloses the apparatus of claim 35, wherein the plurality of bit-change patterns is associated with a system frame number (SFN), wherein the jointly decoding is based on the first encoded information block including an even SFN and the second encoded information block including an odd SFN, and wherein the subset of the plurality of bit-change patterns corresponds to one of the plurality of bit-change patterns indicating a single bit-change at a least significant bit (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 39, Anders disclose the apparatus of claim 38, wherein the transceiver is further configured to receive a third encoded information block, and wherein the processor is further configured to jointly decode the second encoded information block and the third encoded (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 40, Anders discloses the apparatus of claim 35, wherein the transceiver is further configured to receive the first encoded information block by receiving the first encoded information block from a physical broadcast channel during a first time period, wherein the transceiver is further configured to receive the second encoded information block by receiving the second encoded information block from the physical broadcast channel during a second time period after the first time period, and wherein the first encoded information block is generated by encoding a first information block and the second encoded information block is generated by encoding a second information block (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 41, Anders discloses the apparatus of claim 35, wherein the transceiver is further configured to: receive the first encoded information block by receiving a first signal (Anders, page 22, lines 5-7, decoding the first message is achieved by (for each code word segment of the received first code word) determining a first metric associated with a probability that the code word segment of the received first code word corresponds to a first message segment content…); and determine, from the second signal, a second estimate for the second encoded information block (Anders, page 22, lines 8-10, determining a second metric associated with a probability that the code word segment of the received second code word corresponds to the first message segment content conditional on the difference between the first message and the second message)
As per claim 53, Anders discloses a non-transitory computer-readable medium (Anders, page 63, lines 9-10, non-volatile computer readable memory) having computer-executable code recorded thereon, the computer-executable code, when executed by one or more processors at a wireless communication device, causing the wireless communication device to: 
receive a first encoded information block including a first bit pattern (Anders, page 36, lines 1-6, received two instances (m1 and m2) of MIB, with known or hypothesized difference in SFN counter values…the received messages carrying the two instances of MIB;  page 36, lines 9-10, the firs code word, denoted “Code block 1” in Figure 6B, (MIB instance 1)) associated with an information field (Anders, page 28, line 10, the SFN field)
receive a second encoded information block (Anders, page 36, lines 1-6, the device (e.g. a UE) has received two instances (m1 and m2) of MIB… the received messages carrying the two instances of MIB; page 36, lines 10-12, the second code word, denoted “Code block 2” in Figure 6B, (MIB instance 2), respectively) including a second bit pattern associated with the information field (Anders, page 28, line 10, the SFN field)
determine (Anders, page 14, determining a decision metric associated with a probability that the combined code word segment corresponds to the first message segment content; see page 22, determining a first metric associated with a probability that the code word segment of the received first code word corresponds to a first message segment content, determining a second metric associated with a probability that the code word segment of the received second code word corresponds to the first message segment content conditional on the difference between the first message and the second message) a probability of occurrence for each bit-change pattern in a subset of a plurality of bit-change patterns (Anders, page 18, lines 16-19, when the SFN counter changes from 2n to 2n+1 a single bit of the MIB is toggled, whereas when the counter changes from 2n+1 to 2(n+1), 2, 3, 4, 5, 6, 7, or 8 bits are toggled) associated with the information field (Anders, page 28, line 10, the SFN field)
select one or more bit-change patterns from the subset of the plurality of bit-change patterns based on the one or more bit-change patterns having a higher probability of occurrence among the subset of the plurality of bit-change patterns than remaining bit-change patterns in the plurality of bit-change patterns (Anders, page 14, selecting, for the first message, the first message segment content or a second message segment content based on the decision metric; see page 22, lines 11-12)
and jointly decode the first encoded information block and the second encoded information block based on an assumption that a difference between the first bit pattern and the second bit pattern corresponds to the one or more bit-change patterns (Anders, page 33, lines 22-30, decoding a first message and a related second message jointly, where the decoding operations of the first and second messages each can be represented by moving between states in a state machine…)

As per claim 54, Anders discloses the non-transitory computer-readable medium of claim 53, the program code further comprising: code for causing the wireless communication device to select the subset of the plurality of bit-change patterns from the plurality of bit-change patterns based on a capability of the wireless communication device (Anders, page 10, selecting, for the first message, the first message segment content or a second message segment content based on the decision metric)

As per claim 55, Ander discloses the non-transitory computer-readable medium of claim 53, wherein: the plurality of bit-change patterns is associated with a system frame number (SFN), the computer-executable code that causes the wireless communication device to jointly decode the first encoded information block and the second encoded information block includes computer-executable code that causes the wireless communication device to jointly decode the first encoded information block and the second encoded information block based on the first encoded information block including an even SFN and the second encoded information block including an odd SFN, and the subset of the plurality of bit-change patterns corresponds to one of the plurality of bit-change patterns indicating a single bit-change at a least significant bit (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 56, Anders discloses the non-transitory computer-readable medium of claim 53, wherein the computer executable code, when executed by the one or more processors, further causes the wireless communication device to: receive a third encoded information block; and jointly decode the second encoded information block and the third encoded information block based on the second encoded information block including an even SFN and the third encoded information block including an odd SFN (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 57, Anders discloses the non-transitory computer-readable medium of claim 53, wherein: the computer executable code, when executed by the one or more processors, further causes the wireless communication device to: receive the first encoded information block comprises code for causing the wireless communication device to receive the first encoded information block from a physical broadcast channel during a first time period; and receive the second encoded information block comprises code for causing the wireless communication device to receive the second encoded information block from the physical broadcast channel during a second time period after the first time period; and the first encoded information block is generated by encoding a first information block and the second encoded information block is (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 58, Anders discloses the non-transitory computer-readable medium of claim 53, wherein: computer-executable code that causes the wireless communication device to receive the first encoded information block comprises computer-executable code for  that causes the wireless communication device to receive a first signal carrying the first encoded information block, the computer-executable code that causes the wireless communication device to receive the second encoded information block comprises computer-executable code for that causes the wireless communication device to receive a second signal carrying the second encoded information block, and the computer executable code, when executed by the one or more processors, further causes the wireless communication device to: 
determine from the first signal, a first estimate for the first encoded information block (Anders, page 22, lines 5-7, decoding the first message is achieved by (for each code word segment of the received first code word) determining a first metric associated with a probability that the code word segment of the received first code word corresponds to a first message segment content…)
and determine from the second signal, a second estimate for the second encoded information block (Anders, page 22, lines 8-10, determining a second metric associated with a probability that the code word segment of the received second code word corresponds to the first message segment content conditional on the difference between the first message and the second message)

As per claim 61, Anders discloses the non-transitory computer-readable medium of claim 53, wherein the compute-executable code that causes the wireless communication device to jointly decode the first and second encoded information blocks comprises computer-executable code that causes the wireless communication device to: jointly decode the first and second encoded information blocks based on the first and second encoded information blocks having a common information type and the difference between the first bit pattern and the second bit pattern being within the subset of the plurality of bit-change patterns (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 62, Anders discloses the method of claim 9, wherein the jointly decoding is further based on the first and second encoded information blocks having a common information type and the difference between the first bit pattern and the second bit pattern being within the subset of the plurality of bit-change patterns (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 63, Anders discloses the apparatus of claim 35, wherein the processor configured to jointly decode the first and second encoded information blocks is further configured to jointly decode the first and second encoded information blocks based on the first and second encoded information blocks (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ))

As per claim 64, Anders discloses a wireless communication device, comprising: 
means for receiving a first encoded information block (Anders, page 36, lines 1-6, the device (e.g. a UE) has received two instances (m1 and m2) of MIB, with known or hypothesized difference in SFN counter values…the received messages carrying the two instances of MIB; page 36, lines 9-10, the firs code word, denoted “Code block 1” in Figure 6B, (MIB instance 1)) including a first bit pattern associated with an information field (Anders, page 28, line 10, the SFN field)
means for receiving a second encoded information block (Anders, page 36, lines 1-6, the device (e.g. a UE) has received two instances (m1 and m2) of MIB… the received messages carrying the two instances of MIB; page 36, lines 10-12, the second code word, denoted “Code block 2” in Figure 6B, (MIB instance 2), respectively) including a second bit pattern associated with the information field (Anders, page 28, line 10, the SFN field)
(Anders, page 14, determining a decision metric associated with a probability that the combined code word segment corresponds to the first message segment content; see page 22, determining a first metric associated with a probability that the code word segment of the received first code word corresponds to a first message segment content, determining a second metric associated with a probability that the code word segment of the received second code word corresponds to the first message segment content conditional on the difference between the first message and the second message) a(Anders, page 18, lines 16-19, when the SFN counter changes from 2n to 2n+1 a single bit of the MIB is toggled, whereas when the counter changes from 2n+1 to 2(n+1), 2, 3, 4, 5, 6, 7, or 8 bits are toggled) associated with the information field (Anders, page 28, line 10, the SFN field)
means for selecting one or more bit-change patterns from the subset of the plurality of bit-change patterns based on the one or more bit-change patterns having a higher probability of occurrence among the subset of the plurality of bit-change patterns than remaining bit-change patterns in the plurality of bit-change patterns (Anders, page 14, selecting, for the first message, the first message segment content or a second message segment content based on the decision metric; see page 22, lines 11-12)
and means for jointly decoding the first encoded information block and the second encoded information block based on an assumption that a difference between the first bit pattern and the second bit pattern corresponds to the one or more bit-change patterns (Anders, page 33, lines 22-30, decoding a first message and a related second message jointly, where the decoding operations of the first and second messages each can be represented by moving between states in a state machine…)

As per claim 65, Anders discloses the wireless communication device of claim 64, further comprising: means for selecting the subset of the plurality of bit-change patterns from the plurality of bit-change patterns based on a capability of the wireless communication device (Anders, page 10, selecting, for the first message, the first message segment content or a second message segment content based on the decision metric)

As per claim 66, Anders discloses the wireless communication device of claim 64, wherein: the plurality of bit-change patterns is associated with a system frame number (SFN), the means for jointly decoding the first and second encoded information blocks includes means for decoding the first and second encoded information blocks based on the first encoded information block including an even SFN and the second encoded information block including an odd SFN, and the subset of the plurality of bit-change patterns corresponds to one of the plurality of bit-change patterns indicating a single bit-change at a least significant bit (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

(Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 68, Anders discloses the wireless communication device of claim 64, wherein: the means for receiving the first encoded information block includes means for receiving the first encoded information block from a physical broadcast channel during a first time period, the means for receiving the second encoded information block includes means for receiving the second encoded information block from the physical broadcast channel during a second time period after the first time period, and the first encoded information block is generated by encoding a first information block and the second encoded information block is generated by encoding a second information block (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

As per claim 69, Anders discloses the wireless communication device of claim 64, wherein: the means for receiving the first encoded information block includes means for receiving a first signal carrying the first encoded information block, the means for receiving the second encoded information block includes means for receiving a second signal carrying the second encoded information block, and the wireless communication device further comprises: means for determining, from the first signal, a first estimate for the first encoded information block (Anders, page 22, lines 5-7, decoding the first message is achieved by (for each code word segment of the received first code word) determining a first metric associated with a probability that the code word segment of the received first code word corresponds to a first message segment content…); and means for determining, from the second signal, a second estimate for the second encoded information block (Anders, page 22, lines 8-10, determining a second metric associated with a probability that the code word segment of the received second code word corresponds to the first message segment content conditional on the difference between the first message and the second message)

As per claim 72, Anders discloses the wireless communication device of claim 64, wherein the means for jointly decoding the first and second encoded information blocks includes means for jointly decoding the first and second encoded information blocks based on the first and second encoded information blocks having a common information type and the difference between the first bit pattern and the second bit pattern being within the subset of the plurality of bit-change patterns (Anders, page 21, lines 10-17, the joint decoding of two fictive instances of MIB is shown if figure 5A (Joint Viterbi decoding of two instances of MIB where the LSB of the SFN counters differ)…It is hypothesized that the second instance differs from the first one by only the LSN of the SFN counter (and associated difference in CRC check sum).  Thus the toggle pattern for SFN bit 0 is used (see Table 2))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 42, 43, 59, 60, 70 and 71 are rejected under 35 U.S.C. §103 as being unpatentable over Anders (WO 2016/173922 A1) in view of Liu (US 2011/0228883 A1) 
As per claim 16, Anders discloses the method of claim 15, Anders does not explicitly disclose wherein the determining the first estimate and the second estimate includes: demodulating the first signal to produce a first plurality of log-likelihood ratios (LLRs); demodulating the second signal to produce a second plurality of LLRs; and jointly decoding the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the 
Liu discloses demodulating the first signal to produce a first plurality of log-likelihood ratios (LLRs) (Liu, FIG. 8, [0060], computes log-likelihood ratios (LLRs) for code bits for payload P1 based on the received PBCH transmission (block 814))
demodulating the second signal to produce a second plurality of LLRs (Liu, FIG. 8, [0061], compute LLRs for code bits for payload P2 based on the received PBCH transmission (block 834))
and jointly decoding the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns (Liu, [0062], combines the computed LLRs for payload P1 with the computed LLRs for payload P2 by taking into account the payload difference between payload P2 and payload P1. The UE may obtain 120 code bits for codeword C2, with each code bit having a binary value of either `0` or `1`)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Liu related to wherein the determining the first estimate and the second estimate includes: demodulating the first signal to produce a first plurality of log-likelihood ratios (LLRs), demodulating the second signal to produce a second plurality of LLRs, and jointly decoding the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns and have modified the teaching of Anders in order to improve decoding performance (Abstract)

(Liu, FIG. 8, [0060], decoding PBCH transmissions with decision metric combining to improve decoding performance; The UE determines the binary difference (i.e., XOR) between payload P2 and payload P1; [0061], The UE encodes the payload difference ΔP2 in the same manner as performed by the eNB for a PBCH payload to obtain a codeword having 120 code bits for the payload difference (block 824);  [0062], The UE then combines the computed LLRs for payload P1 with the computed LLRs for payload P2 by taking into account the payload difference between payload P2 and payload P1)

As per claim 42, Anders discloses the apparatus of claim 41, Anders does not explicitly  disclose wherein the processor is further configured to determine the first estimate and the second estimate by: demodulating the first signal to produce a first plurality of log-likelihood ratios (LLRs); demodulating the second signal to produce a second plurality of LLRs; and jointly decoding the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns.
 (Liu, FIG. 8, [0060], computes log-likelihood ratios (LLRs) for code bits for payload P1 based on the received PBCH transmission (block 814))
demodulating the second signal to produce a second plurality of LLRs (Liu, FIG. 8, [0061], compute LLRs for code bits for payload P2 based on the received PBCH transmission (block 834))
and jointly decoding the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns (Liu, [0062], combines the computed LLRs for payload P1 with the computed LLRs for payload P2 by taking into account the payload difference between payload P2 and payload P1. The UE may obtain 120 code bits for codeword C2, with each code bit having a binary value of either `0` or `1`) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Liu related to demodulate the first signal to produce a first plurality of log-likelihood ratios (LLRs), demodulate the second signal to produce a second plurality of LLRs and jointly decode the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns and have modified the teaching of Anders in order to improve decoding performance (Abstract)

As per claim 43, Anders in view of Liu disclose the apparatus of claim 42, wherein the processor is further configured to jointly decode the first plurality of LLRs and the second plurality of LLRs by: encoding a first bit-change pattern in the subset of the plurality of bit-(Liu, FIG. 8, [0060], decoding PBCH transmissions with decision metric combining to improve decoding performance; The UE determines the binary difference (i.e., XOR) between payload P2 and payload P1; [0061], The UE encodes the payload difference ΔP2 in the same manner as performed by the eNB for a PBCH payload to obtain a codeword having 120 code bits for the payload difference (block 824);  [0062], The UE then combines the computed LLRs for payload P1 with the computed LLRs for payload P2 by taking into account the payload difference between payload P2 and payload P1)

As per claim 59, Anders discloses the non-transitory computer-readable medium of claim 58, Anders does not explicitly disclose wherein the computer-executable code that causes the wireless communication device to determine the first estimate and the second estimate comprises: computer-executable code that causes the wireless communication device to demodulate the first signal to produce a first plurality of log-likelihood ratios (LLRs); computer-executable code that causes the wireless communication device to demodulate the second signal to produce a second plurality of LLRs; and computer-executable code that causes the wireless communication device to jointly decode the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns.
Liu discloses computer-executable code that causes the wireless communication device to demodulate the first signal to produce a first plurality of log-likelihood ratios (LLRs) (Liu, FIG. 8, [0060], computes log-likelihood ratios (LLRs) for code bits for payload P1 based on the received PBCH transmission (block 814))
computer-executable code that causes the wireless communication device to demodulate the second signal to produce a second plurality of LLRs (Liu, FIG. 8, [0061], compute LLRs for code bits for payload P2 based on the received PBCH transmission (block 834))
and computer-executable code that causes the wireless communication device to jointly decode the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns (Liu, [0062], combines the computed LLRs for payload P1 with the computed LLRs for payload P2 by taking into account the payload difference between payload P2 and payload P1. The UE may obtain 120 code bits for codeword C2, with each code bit having a binary value of either `0` or `1`)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Liu related to computer-executable code that causes the wireless communication device to demodulate the first signal to produce a first plurality of log-likelihood ratios (LLRs), computer-executable code that causes the wireless communication device to demodulate the second signal to produce a second plurality of LLRs, and computer-executable code that causes the wireless communication device to jointly decode the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns and have modified the teaching of Anders in order to improve decoding performance (Abstract)

(Liu, FIG. 8, [0060], decoding PBCH transmissions with decision metric combining to improve decoding performance; The UE determines the binary difference (i.e., XOR) between payload P2 and payload P1; [0061], The UE encodes the payload difference ΔP2 in the same manner as performed by the eNB for a PBCH payload to obtain a codeword having 120 code bits for the payload difference (block 824);  [0062], The UE then combines the computed LLRs for payload P1 with the computed LLRs for payload P2 by taking into account the payload difference between payload P2 and payload P1)

As per claim 70, Anders discloses the wireless communication device of claim 69, Anders does not explicitly disclose wherein the means for determining the first estimate and the second estimate includes: means for demodulating the first signal to produce a first plurality of log-likelihood ratios (LLRs); means for demodulating the second signal to produce a second plurality of LLRs; and means jointly decoding the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns. 
(Liu, FIG. 8, [0060], computes log-likelihood ratios (LLRs) for code bits for payload P1 based on the received PBCH transmission (block 814))
means for demodulating the second signal to produce a second plurality of LLRs (Liu, FIG. 8, [0061], compute LLRs for code bits for payload P2 based on the received PBCH transmission (block 834))
and means jointly decoding the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns (Liu, [0062], combines the computed LLRs for payload P1 with the computed LLRs for payload P2 by taking into account the payload difference between payload P2 and payload P1. The UE may obtain 120 code bits for codeword C2, with each code bit having a binary value of either `0` or `1`)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Liu related to demodulate the first signal to produce a first plurality of log-likelihood ratios (LLRs), demodulate the second signal to produce a second plurality of LLRs and jointly decode the first plurality of LLRs and the second plurality of LLRs to generate the first estimate and the second estimate based on each bit-change pattern in the subset of the plurality of bit-change patterns and have modified the teaching of Anders in order to improve decoding performance (Abstract)

As per claim 71, Anders in view of Liu disclose the wireless communication device of claim 70, wherein the means for jointly decoding the first plurality of LLRs and the second plurality of LLRs includes: means for encoding a first bit-change pattern in the subset of the  (Liu, FIG. 8, [0060], decoding PBCH transmissions with decision metric combining to improve decoding performance; The UE determines the binary difference (i.e., XOR) between payload P2 and payload P1; [0061], The UE encodes the payload difference ΔP2 in the same manner as performed by the eNB for a PBCH payload to obtain a codeword having 120 code bits for the payload difference (block 824);  [0062], The UE then combines the computed LLRs for payload P1 with the computed LLRs for payload P2 by taking into account the payload difference between payload P2 and payload P1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462